Title: To Alexander Hamilton from Charles Pettit, 30 April 1791
From: Pettit, Charles
To: Hamilton, Alexander


Philadelphia 30th. April 1791
Sir
Pursuant to a Resolution of the House of Representatives of the Commonwealth of Pennsylvania, concurred in by the Senate, and approved by the Governor, I do myself the honor to apply to you for the balance remaining unissued of that part of the Bills of Credit which were directed to be issued on the credit of this State by the Act of Congress of the 18th. of March 1780. By a statement which I have received from the Comptroller General of the State, the balance thus remaining unissued is supposed to be 78,642 dollars. In order to give you the more full information of the intention of the Legislature in directing this application to be made, and of the terms on which I am directed to receive, and to give a receipt for the money, I shall inclose herewith a copy of the Resolution on which the application is founded. I have the honor to be, sir
Your most obedt. & most humble servant
Charles Pettit Commissionerfor the State of Pennsylvania
The Honble. The Secretary of the Treasury of the United States.
